Exhibit 10.57

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of the Effective
Date as defined herein, by and between Averion International Corp. (“Company”)
and Markus H. Weissbach, M.D., Ph.D. (“Executive”).

 

RECITALS

 

A.                                   Company desires to retain the services of
Executive, and Executive is willing to provide such services to the Company.

 

B.                                     Company and Executive have entered into a
Contract of Employment under Swiss law effective as of October 31, 2007 (the
“Swiss Employment Contract”).

 

C.                                     Company and Executive desire to enter
into this Agreement, which shall supersede and replace the Swiss Employment
Contract as of the Effective Date, to provide for Executive’s employment by the
Company, upon the terms and conditions set forth herein.

 

The parties hereby agree as follows:

 


1.                                       DUTIES.


 

1.1.                              Position.  Executive shall serve as Chief
Executive Officer of the Company and shall have the duties and responsibilities
incident to such position and such other duties as may be determined in
consultation with the Company’s Board of Directors (“Board of Directors”) which
shall include, without limitation, those duties related to strategic management
of the Company.  Executive shall perform faithfully, cooperatively and
diligently all of his job duties and responsibilities.  Executive agrees to and
shall devote his full time, attention and effort to the business of the Company,
its subsidiaries and affiliates, and other assignments as directed by the
Company’s Board of Directors.

 

1.2.                              Best Efforts.  Executive will expend his best
efforts on behalf of Company in connection with his employment and will abide by
all policies and decisions made by Company, as well as all applicable federal,
state and local laws, regulations or ordinances.

 

1.3.                              Location.  Executive’s employment hereunder
will be based primarily at the Company’s offices located in Southborough,
Massachusetts, U.S.A.  Executive will relocate to the United States no later
than the earliest to occur of (i) the date which is one hundred eighty (180)
days after Executive obtains a United States visa, (ii) the date which is ninety
(90) days after the date on which Executive’s spouse obtains a permit to work in
the United States or (iii) June 30, 2008.

 


2.                                       EMPLOYMENT TERM.  THE TERM OF
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT SHALL COMMENCE AS OF THE EFFECTIVE
DATE AND SHALL CONTINUE UNTIL SUCH TIME AS THE COMPANY OR EMPLOYEE TERMINATE
THIS AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11 AND SECTION 16.8
(THE “EMPLOYMENT TERM”), SUBJECT TO EMPLOYEE’S RIGHT TO RECEIVE THE SEVERANCE
BENEFITS AS SET FORTH IN SECTION 8.  THE “EFFECTIVE DATE” OF THIS AGREEMENT
SHALL BE THE LATEST TO OCCUR OF (I) 

 

--------------------------------------------------------------------------------


 


THE DATE ON WHICH EXECUTIVE OBTAINS A UNITED STATES L-1A VISA (OR COMPARABLE
U.S. VISA OR WORK PERMIT), OR (II) JANUARY 1, 2008.


 


3.                                       COMPENSATION.


 

3.1.                              Base Salary.  As compensation for Executive’s
performance of his duties hereunder, Company shall pay to Executive an initial
base salary of Twenty Seven Thousand Two Hundred Fifty Dollars ($27,250) per
month, starting on the Effective Date, which if annualized, would represent
Three Hundred Twenty Seven Thousand Dollars ($327,000) (“Annual Base Salary”),
payable in United States Dollars (“USD”) in accordance with the normal payroll
practices of Company, less required deductions for state and federal withholding
tax, social security and all other employment taxes and payroll deductions. 
During the first twelve (12) months following the Effective Date of this
Agreement, in the event the exchange rate between the Swiss Franc and the United
States Dollar increases or decreases by 5.00% from the Base Exchange Rate, and
for each and every subsequent 5.00% increase or decrease in the exchange rate,
there shall be a compensating increase or decrease in base salary as expressed
in United States Dollars.  For purposes of this Agreement, the initial Base
Exchange Rate shall be 1.18 Swiss Francs per United States Dollar, which equates
to a base salary of CHF 32,155 per month.  Accordingly, for avoidance of doubt,
if the CHF/$ US rate should become 1.121 (i.e., 1.18 multiplied by 0.95, a five
percent decrease), Executive’s Base Salary would adjust to $28,612.50 per month
(i.e., $27,250 multiplied by 1.05) and 1.121 shall become the adjusted Base
Exchange Rate against which subsequent increases or decreases are measured. 
There shall be no adjustments for movements of less than 5.00%.  Effective as of
the first anniversary of the Effective Date, Executive’s Base Salary will be
fixed at the Final Adjusted Base Salary, expressed in United States Dollars, and
shall not be subject to further adjustment based on currency exchange rates. 
For purposes of this Section, the “Final Adjusted Base Salary” shall be equal to
the base salary in effect on the last business day prior to first anniversary of
the Effective Date, subject to a final adjustment (which may be less than 5.00%)
to reflect any change between the then applicable adjusted Base Exchange Rate
and the published exchange rate on such date.  The Base Salary will be subject
to annual review and adjustment in the sole discretion of the Board of Directors
or the compensation committee thereof.

 

3.2.                              Annual Bonus.  In addition to the Annual Base
Salary, beginning with respect to calendar year 2008, Executive shall be
eligible to receive, in the sole discretion of the Board of Directors or the
compensation committee thereof, an annual bonus of up to one hundred percent
(100%) of the then in effect Annual Base Salary (the “Bonus”), in accordance
with, and based upon, the satisfaction of certain objective criteria and Company
and individual performance standards established annually by the Board of
Directors or the compensation committee thereof.  Unless otherwise specified by
the Board of Directors or the compensation committee thereof, fifty (50) percent
of the total amount of Executive’s Bonus shall be paid in cash and the remaining
fifty (50) percent of the total amount of Executive’s Bonus shall be paid in
shares of common stock of the Company in accordance with applicable law.

 

3.3.                              Signing Bonus.  Upon the Effective Date of the
Swiss Employment Contract, and subject to the Execution of this Agreement by
both parties, and further contingent upon the consummation of the Company’s
acquisition of Hesperion Ltd. and the associated financing transactions,
Executive shall receive a one time signing bonus in the aggregate amount

 

2

--------------------------------------------------------------------------------


 

of One Hundred Thousand Dollars ($100,000) (the “Signing Bonus”), with fifty
percent (50%) of such Signing Bonus, or Fifty Thousand Dollars ($50,000), to be
paid in cash and the remaining percent (50%) of such Signing Bonus to be paid in
restricted stock of the Company pursuant to the Company’s 2005 Equity Incentive
Plan (the “Restricted Stock Award”).  The Restricted Stock Award shall vest over
two years as set forth in the agreement evidencing such restricted stock award.

 

3.4.                              Stock Options.  Concurrent with the execution
of the Swiss Employment Contract, Executive shall be granted an option to
purchase Ten Million (10,000,000) shares of Common Stock of the Company pursuant
to the Company’s 2005 Equity Incentive Plan (the “Plan”) and the Company’s
standard form of executive option agreement under the Plan.  Such option shall
have an exercise price per share equal to the fair market value of a share of
such Common Stock determined in accordance with the Plan as of the date of
execution of this Agreement.  In addition, such option shall vest over four
years as set forth in the option agreement evidencing such option.  Executive
shall also be eligible to receive additional stock options, restricted stock or
other equity incentive grants pursuant to one or more equity incentive plans
offered by the Company from time to time, subject to the approval of the Board
of Directors.

 


4.                                       HEALTH AND WELFARE BENEFIT PLANS.  THE
EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS THE CASE MAY BE, SHALL BE ELIGIBLE
FOR PARTICIPATION IN AND SHALL RECEIVE ALL BENEFITS UNDER HEALTH AND WELFARE
BENEFIT PLANS, PRACTICES, POLICIES AND PROGRAMS PROVIDED BY THE COMPANY
(INCLUDING, WITHOUT LIMITATION, MEDICAL PRESCRIPTION, DENTAL DISABILITY, SALARY
CONTINUANCE, EMPLOYEE LIFE, GROUP LIFE, ACCIDENTAL DEATH AND TRAVEL ACCIDENT
INSURANCE PLANS AND PROGRAMS) TO THE EXTENT GENERALLY APPLICABLE TO EMPLOYEES OF
THE COMPANY.


 


5.                                       CUSTOMARY BENEFITS.  EXECUTIVE SHALL BE
ENTITLED TO ALL CUSTOMARY AND USUAL FRINGE BENEFITS AND SHALL BE ENTITLED TO
PARTICIPATE IN ALL SAVINGS AND RETIREMENT PLANS, PRACTICES, POLICIES AND
PROGRAMS GENERALLY APPLICABLE TO EMPLOYEES OF THE COMPANY THAT ARE IN EFFECT
DURING THE EMPLOYMENT TERM, SUBJECT TO THE TERMS AND CONDITIONS OF COMPANY’S
BENEFIT PLAN DOCUMENTS, AS APPLICABLE.  COMPANY RESERVES THE RIGHT TO CHANGE OR
ELIMINATE THE FRINGE BENEFITS OR PLANS, PRACTICES AND PROGRAMS ON A
COMPANY-WIDE, PROSPECTIVE BASIS, AT ANY TIME.


 


6.                                       BUSINESS EXPENSES.


 

6.1.                              Executive shall be entitled to receive prompt
reimbursement for all reasonable, out-of-pocket business expenses incurred in
the performance of his duties on behalf of Company.  To obtain reimbursement,
expenses must be submitted promptly with appropriate supporting documentation in
accordance with Company’s policies.

 

6.2.                              Executive shall also be entitled to receive
prompt reimbursement for up to One Hundred Thousand Dollars ($100,000) in
relocation expenses incurred in connection with the relocation from Switzerland
to the U.S. required in connection with performing Executive’s duties
hereunder.  Such relocation expenses shall include the cost of air fare for two
round trips for Executive and each of Executive’s immediate family,
transportation of personal property, meals and lodging during any search for
residential real property to be purchased as Executive’s primary residence as
well as the cost of any fees paid to a broker upon the purchase of residential

 

3

--------------------------------------------------------------------------------


 

real property that shall serve as Executive’s primary residence, but such amount
shall not include the purchase price of any such residential real estate.  To
obtain such reimbursement up to $100,000, expenses must be submitted within two
(2) months after being incurred with appropriate supporting documentation in
accordance with Company’s policies.  Should the Executive resign his employment
with the Company without Good Reason or the Company terminate Executive’s
employment for Cause, in either case within two years following the execution
hereof, Executive shall be obligated to return to the Company the amount of all
relocation expenses paid to Executive hereunder.

 

6.3.                              In addition, the Company shall pay directly,
on Executive’s behalf, all reasonably incurred legal fees associated with
obtaining a work visa or green card.

 


7.                                       VACATION.  EXECUTIVE SHALL BE ENTITLED
TO AN AGGREGATE OF THIRTY (30) DAYS OF PAID VACATION, PERSONAL AND SICK DAYS
EACH CALENDAR YEAR DURING THE TERM OF THIS AGREEMENT IN ACCORDANCE WITH THE
COMPANY’S PLANS, POLICIES AND PROGRAMS THEN IN EFFECT.


 


8.                                       TERMINATION; SEVERANCE BENEFITS. 
EITHER COMPANY OR EXECUTIVE MAY TERMINATE THIS AGREEMENT AT ANY TIME WITH OR
WITHOUT CAUSE OR WITH OR WITHOUT GOOD REASON.   NO SEVERANCE BENEFITS SHALL BE
DUE OR PAYABLE UNDER THIS SECTION 8 IF THE EXECUTIVE IS TERMINATED FOR CAUSE AS
SET FORTH IN SECTION 10.2, OR IF EXECUTIVE RESIGNS OTHER THAN FOR GOOD REASON AS
DEFINED IN SECTION 10.4.


 

8.1.                              Severance Benefits.  If (i) the Company
terminates Executive’s employment without Cause, (ii) Executive resigns as an
employee of the Company for Good Reason or (iii) the Executive is Disabled (as
defined below), the Company agrees to provide Executive with the Severance
Benefits described in this Section 8.1 below in accordance with the payment
schedule set forth in Section 8.2 below, provided Executive agrees to comply
with all of the conditions set forth in Section 8.5 below.  The “Severance
Benefits” will consist of:

 


(A)                                  ALL ACCRUED OBLIGATIONS (DEFINED BELOW);


 


(B)                                 A “SEVERANCE PAYMENT” EQUAL TO TWELVE (12)
MONTHS OF EXECUTIVE’S THEN IN EFFECT BASE SALARY; AND


 


(C)                                  UPON TERMINATION OF EMPLOYMENT, THE
EXECUTIVE WILL BE ALLOWED TO CONTINUE IN THE COMPANY’S GROUP HEALTH INSURANCE
PLAN AT THE EXECUTIVE’S OWN EXPENSE FOR UP TO EIGHTEEN (18) MONTHS, IN
ACCORDANCE WITH APPLICABLE LAW (COBRA).  HOWEVER, IF THE EXECUTIVE ELECTS COBRA
COVERAGE, THE COMPANY WILL PAY THE FIRST TWELVE (12) MONTHS OF COBRA COVERAGE;
PROVIDED THAT THE EXECUTIVE SHALL PAY ANY SUCH PREMIUMS HIMSELF DURING THE SIX
(6) MONTH PERIOD FOLLOWING THE EXECUTIVE’S “SEPARATION FROM SERVICE” AS DEFINED
IN SECTION 409A(A)(2)(A)(I) OF THE U.S. INTERNAL REVENUE CODE (THE “CODE”) AND
THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR PAYMENT OF SUCH PREMIUMS IN A
SINGLE LUMP SUM PAYMENT ON THE FIRST DAY OF THE SEVENTH (7TH) MONTH FOLLOWING
THE EXECUTIVE’S “SEPARATION FROM SERVICE,” IF (1) SECTION 9.1 OF THIS AGREEMENT
SHALL APPLY AND (2) NO EXEMPTION FROM SECTION 409A OF THE CODE, AS MUTUALLY
DETERMINED BY THE COMPANY, COMPANY’S TAX COUNSEL, EXECUTIVE AND EXECUTIVE’S


 


4

--------------------------------------------------------------------------------



 


TAX COUNSEL, SHALL OTHERWISE APPLY TO THE COMPANY’S PAYMENTS FOR COBRA COVERAGE
DURING SUCH SIX (6) MONTH PERIOD.


 

8.2.                              Payments.

 


(A)                                  THE SEVERANCE BENEFITS WILL BE PAID LESS
REQUIRED DEDUCTIONS FOR STATE AND FEDERAL WITHHOLDING TAX, SOCIAL SECURITY AND
ALL OTHER EMPLOYMENT TAXES AS REQUIRED BY LAW.  THE ACCRUED OBLIGATIONS DEFINED
IN SECTION 10.1 WILL BE PAID IN A SINGLE LUMP SUM PAYMENT ON THE DATE THAT IS
THIRTY (30) DAYS AFTER THE DATE OF TERMINATION, UNLESS OTHERWISE REQUIRED BY
LAW; PROVIDED THAT THE CONDITIONS TO RECEIVE THE SEVERANCE BENEFITS (SET FORTH
IN SECTION 8.5 OF THIS AGREEMENT ARE THEN SATISFIED.  THE SEVERANCE PAYMENT
DESCRIBED IN SECTION 8.1(B) WILL BE PAID IN EQUAL MONTHLY INSTALLMENTS FOR A
PERIOD OF TWELVE (12) MONTHS (THE “SEVERANCE PERIOD”), WITH THE FIRST SUCH
INSTALLMENT TO BE PAID ON THE FIRST DAY OF THE MONTH THAT COINCIDES WITH OR
FOLLOWS THE DATE THAT IS THIRTY (30) DAYS AFTER THE DATE OF TERMINATION.


 


(B)                                 IF A PAYMENT UNDER THIS AGREEMENT IS PAYABLE
TO A MINOR, TO A PERSON DECLARED INCOMPETENT, OR TO A PERSON INCAPABLE OF
HANDLING THE DISPOSITION OF HIS OR HER PROPERTY, THE COMPANY MAY PAY SUCH
BENEFIT TO THE GUARDIAN, LEGAL REPRESENTATIVE OR PERSON HAVING THE CARE OR
CUSTODY OF SUCH MINOR, INCOMPETENT PERSON OR INCAPABLE PERSON.  THE COMPANY MAY
REQUIRE PROOF OF INCOMPETENCE, MINORITY OR GUARDIANSHIP AS IT MAY DEEM
APPROPRIATE PRIOR TO DISTRIBUTION OF THE BENEFIT.  SUCH DISTRIBUTION SHALL
COMPLETELY DISCHARGE THE COMPANY FROM ALL LIABILITY WITH RESPECT TO SUCH
BENEFIT.


 

8.3.                              Severance Benefits Upon Change of Control.
 If, following or in connection with a Change of Control, (i) the Company
terminates Executive’s employment without Cause, or (ii) Executive resigns as an
employee of the Company for Good Reason, the Company agrees to provide Executive
with the Change of Control Severance Benefits described in this Section 8.3 in
accordance with the payment schedule set forth in Section 8.4 below, provided
Executive agrees to comply with all of the conditions set forth in Section 8.5
below.  The “Change of Control Severance Benefits” will consist of:

 


(A)                                  ALL ACCRUED OBLIGATIONS (DEFINED BELOW);


 


(B)                                 A “CHANGE OF CONTROL SEVERANCE PAYMENT”
EQUAL TO THE SUM OF (I) TWELVE (12) MONTHS OF EXECUTIVE’S THEN IN EFFECT BASE
SALARY (OR, IF EXECUTIVE’S BASE SALARY HAS BEEN REDUCED WITHIN 60 DAYS OF THE
TERMINATION OR AT ANY TIME AFTER A CHANGE OF CONTROL, EXECUTIVE’S BASE SALARY IN
EFFECT PRIOR TO THE REDUCTION), PLUS (B) EXECUTIVE’S TARGET BONUS FOR THE
CURRENT YEAR OR FOR THE YEAR IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL,
WHICHEVER IS HIGHER; AND


 


(C)                                  UPON TERMINATION OF EMPLOYMENT, THE
EXECUTIVE WILL BE ALLOWED TO CONTINUE IN THE COMPANY’S GROUP HEALTH INSURANCE
PLAN AT THE EXECUTIVE’S OWN EXPENSE FOR UP TO EIGHTEEN (18) MONTHS, IN
ACCORDANCE WITH APPLICABLE LAW (COBRA).  HOWEVER, IF THE EXECUTIVE ELECTS COBRA
COVERAGE, THE COMPANY


 


5

--------------------------------------------------------------------------------



 


WILL PAY THE FIRST TWELVE (12) MONTHS OF COBRA COVERAGE; PROVIDED THAT THE
EXECUTIVE SHALL PAY ANY SUCH PREMIUMS HIMSELF DURING THE SIX (6) MONTH PERIOD
FOLLOWING THE EXECUTIVE’S “SEPARATION FROM SERVICE” AS DEFINED IN
SECTION 409A(A)(2)(A)(I) OF THE U.S. INTERNAL REVENUE CODE (THE “CODE”) AND THE
COMPANY SHALL REIMBURSE THE EXECUTIVE FOR PAYMENT OF SUCH PREMIUMS IN A SINGLE
LUMP SUM PAYMENT ON THE FIRST DAY OF THE SEVENTH (7TH) MONTH FOLLOWING THE
EXECUTIVE’S “SEPARATION FROM SERVICE,” IF (1) SECTION 9.1 OF THIS AGREEMENT
SHALL APPLY AND (2) NO EXEMPTION FROM SECTION 409A OF THE CODE, AS MUTUALLY
DETERMINED BY THE COMPANY, COMPANY’S TAX COUNSEL, EXECUTIVE AND EXECUTIVE’S TAX
COUNSEL, SHALL OTHERWISE APPLY TO THE COMPANY’S PAYMENTS FOR COBRA COVERAGE
DURING SUCH SIX (6) MONTH PERIOD.


 


(D)                                 TO THE EXTENT NOT OTHERWISE PROVIDED FOR
UNDER THE COMPANY’S STOCK PLANS, ALL OPTIONS TO PURCHASE COMPANY STOCK HELD BY
EXECUTIVE WILL BECOME EXERCISABLE AND REMAIN EXERCISABLE FOR THE PERIOD OF TIME
SET FORTH IN THE INSTRUMENTS GOVERNING SUCH OPTIONS, AND ALL RESTRICTED STOCK
HELD BY EXECUTIVE UNDER RESTRICTED STOCK PLANS AND ARRANGEMENTS OF THE COMPANY
WILL BECOME VESTED.


 

8.4.                              Payments.

 


(A)                                  THE CHANGE OF CONTROL SEVERANCE BENEFITS
WILL BE PAID LESS REQUIRED DEDUCTIONS FOR STATE AND FEDERAL WITHHOLDING TAX,
SOCIAL SECURITY AND ALL OTHER EMPLOYMENT TAXES AS REQUIRED BY LAW.  THE ACCRUED
OBLIGATIONS DEFINED IN SECTION 10.1 WILL BE PAID IN A SINGLE LUMP SUM PAYMENT ON
THE DATE THAT IS THIRTY (30) DAYS AFTER THE DATE OF TERMINATION, UNLESS
OTHERWISE REQUIRED BY LAW; PROVIDED THAT THE CONDITIONS TO RECEIVE THE CHANGE OF
CONTROL SEVERANCE BENEFITS SET FORTH IN SECTION 8.5 OF THIS AGREEMENT ARE THEN
SATISFIED.  THE CHANGE OF CONTROL SEVERANCE PAYMENT DESCRIBED IN
SECTION 8.3(B) WILL BE PAID IN A SINGLE LUMP SUM WITHIN THIRTY (30) DAYS AFTER
THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT EXECUTIVE MAY IN HIS SOLE
DISCRETION ELECT TO HAVE SUCH PAYMENT MADE IN EQUAL MONTHLY INSTALLMENTS FOR A
PERIOD OF TWELVE (12) MONTHS (THE “SEVERANCE PERIOD”), WITH THE FIRST SUCH
INSTALLMENT TO BE PAID ON THE FIRST DAY OF THE MONTH THAT COINCIDES WITH OR
FOLLOWS THE DATE THAT IS THIRTY (30) DAYS AFTER THE DATE OF TERMINATION.


 


(B)                                 IF A PAYMENT UNDER THIS AGREEMENT IS PAYABLE
TO A MINOR, TO A PERSON DECLARED INCOMPETENT, OR TO A PERSON INCAPABLE OF
HANDLING THE DISPOSITION OF HIS OR HER PROPERTY, THE COMPANY MAY PAY SUCH
BENEFIT TO THE GUARDIAN, LEGAL REPRESENTATIVE OR PERSON HAVING THE CARE OR
CUSTODY OF SUCH MINOR, INCOMPETENT PERSON OR INCAPABLE PERSON.  THE COMPANY MAY
REQUIRE PROOF OF INCOMPETENCE, MINORITY OR GUARDIANSHIP AS IT MAY DEEM
APPROPRIATE PRIOR TO DISTRIBUTION OF THE BENEFIT.  SUCH DISTRIBUTION SHALL
COMPLETELY DISCHARGE THE COMPANY FROM ALL LIABILITY WITH RESPECT TO SUCH
BENEFIT.


 

8.5.                              Conditions to Receive Severance Benefits. 
Executive will receive the Severance Benefits or the Change of Control Severance
Benefits described above only if he

 

6

--------------------------------------------------------------------------------


 

complies with all of the following conditions and continues to comply with the
following for the duration of the Severance Period:

 


(A)                                  EXECUTIVE EXECUTES A FULL GENERAL RELEASE
IN FAVOR OF THE COMPANY (THE “GENERAL RELEASE”) IN THE FORM ATTACHED HERETO AS
EXHIBIT A; AND


 


(B)                                 EXECUTIVE COMPLIES WITH THE COMPANY’S THEN
IN EFFECT TRADE SECRETS POLICIES AND THE EMPLOYEE PROPRIETARY INFORMATION AND
INVENTIONS AGREEMENT (THE “INFORMATION AND INVENTIONS AGREEMENT”), ATTACHED
HERETO AS EXHIBIT B, OR ANY FUTURE VERSION OF AN INVENTIONS AND PROPRIETARY
INFORMATION AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY IN ACCORDANCE WITH THE
TERMS THEREOF.


 


(C)                                  EXECUTIVE COMPLIES WITH EXECUTIVE’S
OBLIGATIONS UNDER THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, THE OBLIGATION
SET FORTH IN SECTIONS 13 (“CONFIDENTIALITY AND PROPRIETARY RIGHTS”), 14
(“NONCOMPETITION”), 15 (“NONSOLICITATION OF CUSTOMERS”), 16 (“NONSOLICITATION OF
EMPLOYEES”), 17 (“NONDISPARAGEMENT”)


 


THE COMPANY’S OBLIGATION TO MAKE PAYMENTS UNDER THIS SECTION 8 SHALL CEASE IF AT
ANY TIME EXECUTIVE IS NOT IN COMPLIANCE WITH ANY OF THE FOREGOING AGREEMENTS.


 


9.                                       SECTION 409A OF THE U.S. INTERNAL
REVENUE CODE.


 

9.1.                              The Specified Employee Rule.  To the extent
any amount payable under this Agreement represents a payment under a
“nonqualified deferred compensation plan” (as defined in Section 409A of the
Code following a termination of employment or any “separation from service” as
defined in Section 409A(a)(2)(A)(i) of the Code), then, notwithstanding any
other provision of this Agreement to the contrary, such payment shall be delayed
and made on the first day of the seventh (7th) month following Executive’s
“separation from service,” but only if the Executive is deemed to be a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code.

 

9.2.                              Good Faith Intention.  The Company and
Executive intend in good faith that this Agreement comply with the applicable
requirements of Section 409A of the Code and that this Agreement be construed,
interpreted and administered in accordance with such intent.  If the Company or
Executive believes, at any time, that this Agreement does not comply with
Section 409A of the Code, it will promptly advise the other party and will
negotiate reasonably and in good faith to amend the terms of this Agreement,
with the most limited possible economic effect on Company and Executive, such
that it complies with Section 409A of the Code.

 


10.                                 DEFINITIONS.


 

10.1.                        Accrued Obligations.  For purposes of this
Agreement, “Accrued Obligations” shall mean:  (i) payment of Executive’s Annual
Base Salary through the Date of Termination to the extent not theretofore paid;
(ii) payment of any accrued vacation pay not yet paid by Company; and (iii) any
bonus attributable to any completed period which has not yet been paid by the
Company.

 

7

--------------------------------------------------------------------------------


 

10.2.                        Cause.  For purposes of this Agreement, “Cause”
shall mean: (i) any willful, material violation of any law or regulation
applicable to the business of the Company or any subsidiary of the Company;
(ii) conviction for, or guilty plea to, a felony or a crime involving moral
turpitude, or any willful perpetration of a common law fraud; (iii) commission
of an act of personal dishonesty which involves personal profit in connection
with the Company or any subsidiary of the Company, or any other entity having a
business relationship with the Company or any subsidiary of the Company;
(iv) any material breach of any provision of any agreement or understanding
between the Company or any subsidiary of the Company and Executive regarding the
terms of Executive’s service as an employee, officer, director or consultant to
the Company or any subsidiary of the Company, including without limitation, the
willful and continued failure or refusal to perform the material duties required
of Executive as an employee, officer, director or consultant of the Company or
any subsidiary of the Company (other than as a result of disability) or a
material breach of any applicable creative works assignment and confidentiality
agreement or similar agreement between the Company or any subsidiary of the
Company and Executive; or (v) disregard of the policies of the Company or any
subsidiary of the Company, so as to cause material loss, damage or injury to the
property, reputation or employees of the Company or any subsidiary of the
Company if Executive has been given a reasonable opportunity to comply with such
policy or cure his failure to comply.

 

10.3.                        Disability or Disabled.  For purposes of this
Agreement, “Disability” or “Disabled” shall mean if Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, as determined by a physician selected by Company or its insurers
and acceptable to Executive or Executive’s legal representative (such agreement
as to acceptability not to be withheld unreasonably or delayed).

 

10.4.                        Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean:

 


(A)                                  A SUBSTANTIAL DIMINUTION IN EXECUTIVE’S
POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES AS CONTEMPLATED BY SECTION 1 OF
THIS AGREEMENT, EXCLUDING NON-SUBSTANTIAL CHANGES IN TITLE OR OFFICE, AND
EXCLUDING ANY ISOLATED, INSUBSTANTIAL AND INADVERTENT ACTION NOT TAKEN IN BAD
FAITH AND WHICH IS REMEDIED BY COMPANY PROMPTLY AFTER RECEIPT OF WRITTEN NOTICE
THEREOF GIVEN BY EXECUTIVE;


 


(B)                                 ANY FAILURE BY COMPANY TO COMPLY WITH ANY OF
THE PROVISIONS OF SECTION 3 OF THIS AGREEMENT, OTHER THAN AN ISOLATED,
INSUBSTANTIAL AND INADVERTENT FAILURE NOT OCCURRING IN BAD FAITH AND WHICH IS
REMEDIED BY COMPANY PROMPTLY AFTER RECEIPT OF WRITTEN NOTICE THEREOF GIVEN BY
EXECUTIVE;


 


(C)                                  ANY REDUCTION IN EXECUTIVE’S BASE SALARY
THAT IS NOT A PART OF COMPANY-WIDE REDUCTIONS IN SALARY OR OTHERWISE BASED ON
THE COMPANY’S FINANCIAL PERFORMANCE; OR


 


(D)                                 THE COMPANY REQUIRING EXECUTIVE TO BE BASED
OR SPEND A MATERIAL AMOUNT OF TIME (UNLESS SUCH TIME IS, IN THE DISCRETION OF
THE BOARD OF DIRECTORS,


 


8

--------------------------------------------------------------------------------



 


REASONABLY NECESSARY FOR THE ADVANCEMENT OF THE COMPANY’S BUSINESS INITIATIVES)
AT ANY OFFICE OR LOCATION OTHER THAN THE SOUTHBOROUGH, MASSACHUSETTS OR
ALLSCHWIL, SWITZERLAND OFFICES.


 

10.5.                        “Change of Control” means the occurrence, in a
single transaction or in a series of related transactions, of any one or more of
the following events:

 


(A)                                  THERE IS CONSUMMATED A MERGER,
CONSOLIDATION OR SIMILAR TRANSACTION INVOLVING (DIRECTLY OR INDIRECTLY) THE
COMPANY IF, IMMEDIATELY AFTER THE CONSUMMATION OF SUCH MERGER, CONSOLIDATION OR
SIMILAR TRANSACTION, THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR THERETO
DO NOT OWN, DIRECTLY OR INDIRECTLY, EITHER: (I) OUTSTANDING VOTING SECURITIES
REPRESENTING MORE THAN FIFTY PERCENT (50%) OF THE COMBINED OUTSTANDING VOTING
POWER OF THE SURVIVING ENTITY IN SUCH MERGER, CONSOLIDATION OR SIMILAR
TRANSACTION; OR (II) MORE THAN FIFTY PERCENT (50%) OF THE COMBINED OUTSTANDING
VOTING POWER OF THE PARENT OF THE SURVIVING ENTITY IN SUCH MERGER, CONSOLIDATION
OR SIMILAR TRANSACTION;


 


(B)                                 THE STOCKHOLDERS OF THE COMPANY APPROVE OR
THE BOARD OF DIRECTORS APPROVES A PLAN OF COMPLETE DISSOLUTION OR LIQUIDATION OF
THE COMPANY, OR A COMPLETE DISSOLUTION OR LIQUIDATION OF THE COMPANY SHALL
OTHERWISE OCCUR; OR


 


(C)                                  THERE IS CONSUMMATED A SALE OF ALL OR
SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS OF THE COMPANY AND ITS
SUBSIDIARIES, OTHER THAN A SALE OF ALL OR SUBSTANTIALLY ALL OF THE CONSOLIDATED
ASSETS OF THE COMPANY AND ITS SUBSIDIARIES TO AN ENTITY MORE THAN FIFTY PERCENT
(50%) OF THE COMBINED VOTING POWER OF THE VOTING SECURITIES OF WHICH ENTITY IS
OWNED BY STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTION AS
THEIR OWNERSHIP OF THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE.


 


NOTWITHSTANDING THE FOREGOING, THE TERM “CHANGE OF CONTROL” SHALL NOT INCLUDE A
SALE OF ASSETS, MERGER OR OTHER TRANSACTION EFFECTED EXCLUSIVELY FOR THE PURPOSE
OF RAISING CAPITAL FOR THE COMPANY OR CHANGING THE DOMICILE OF THE COMPANY.


 


11.                                 NOTICE OF TERMINATION.  ANY TERMINATION BY
COMPANY FOR CAUSE OR BY EXECUTIVE FOR GOOD REASON SHALL BE COMMUNICATED BY A
“NOTICE OF TERMINATION” TO THE OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH
SECTION 16.6 OF THIS AGREEMENT. FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” MEANS A WRITTEN NOTICE WHICH:  (I) INDICATES THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON; (II) TO THE EXTENT
APPLICABLE, SETS FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED
TO PROVIDE A BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION
SO INDICATED; AND (III) IF THE DATE OF TERMINATION (AS DEFINED BELOW) IS OTHER
THAN THE DATE OF RECEIPT OF SUCH NOTICE, SPECIFIES THE TERMINATION DATE (WHICH
DATE SHALL BE NOT MORE THAN FIFTEEN (15) DAYS AFTER THE GIVING OF SUCH NOTICE). 
THE FAILURE BY EXECUTIVE OR COMPANY TO SET FORTH IN THE NOTICE OF TERMINATION
ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE,
AS THE CASE MAY BE, SHALL NOT WAIVE ANY RIGHT OF EXECUTIVE OR COMPANY HEREUNDER
OR PRECLUDE EXECUTIVE OR COMPANY FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN
ENFORCING EXECUTIVE’S OR COMPANY’S RIGHTS HEREUNDER.  ANY TERMINATION BY

 

9

--------------------------------------------------------------------------------


 


COMPANY WITHOUT CAUSE OR BY EXECUTIVE WITHOUT GOOD REASON MUST BE PRECEDED BY
SIXTY (60) DAYS’ ADVANCE WRITTEN NOTICE IN ACCORDANCE WITH THE TERMS OF SECTIONS
11 AND 16.6 OF THIS AGREEMENT.


 


12.                                 DATE OF TERMINATION.  “DATE OF TERMINATION”
MEANS THE DATE OF DEATH, DISABILITY OR THE DATE OF DELIVERY OF THE NOTICE OF
TERMINATION OR ANY LATER DATE SPECIFIED THEREIN, AS THE CASE MAY BE; PROVIDED,
HOWEVER, THAT IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY COMPANY OTHER THAN FOR
CAUSE OR EXECUTIVE RESIGNS WITHOUT GOOD REASON, THE DATE OF TERMINATION SHALL BE
AT LEAST SIXTY (60) DAYS AFTER THE DATE OF THE APPLICABLE NOTICE OF TERMINATION.


 


13.                                 CONFIDENTIALITY AND PROPRIETARY RIGHTS. 
EXECUTIVE AGREES TO CONTINUE TO ABIDE BY THE INFORMATION AND INVENTIONS
AGREEMENT, WHICH IS ATTACHED TO THIS AGREEMENT AS EXHIBIT B.


 


14.                                 NONCOMPETITION.  EXECUTIVE AGREES THAT,
DURING HIS EMPLOYMENT AND DURING THE ONE (1) YEAR PERIOD IMMEDIATELY FOLLOWING
TERMINATION OF HIS EMPLOYMENT, EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY,
COMPETE, OR UNDERTAKE ANY PLANNING TO COMPETE, WITH THE COMPANY, ANYWHERE IN THE
WORLD, WHETHER AS AN OWNER, PARTNER, INVESTOR, CONSULTANT, EMPLOYEE OR
OTHERWISE. SPECIFICALLY, BUT WITHOUT LIMITING THE FOREGOING, EXECUTIVE AGREES
NOT TO WORK OR PROVIDE SERVICES, IN ANY CAPACITY, WHETHER AS AN EMPLOYEE,
INDEPENDENT CONTRACTOR OR OTHERWISE, WHETHER WITH OR WITHOUT COMPENSATION, TO
ANY PERSON WHO IS ENGAGED IN ANY BUSINESS THAT IS COMPETITIVE WITH THE BUSINESS
OF THE COMPANY FOR WHICH EXECUTIVE HAS PROVIDED SERVICES, AS CONDUCTED OR IN
PLANNING DURING EXECUTIVE’S EMPLOYMENT.  EXECUTIVE UNDERSTANDS THAT THE
FOREGOING SHALL NOT PREVENT EXECUTIVE’S PASSIVE OWNERSHIP OF TWO PERCENT (2%) OR
LESS OF THE EQUITY SECURITIES OF ANY PUBLICLY TRADED COMPANY.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, IN THE EVENT (I) EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY; AND (II) THE EXECUTIVE IS NOT PROVIDED SEVERANCE
BENEFITS OR CHANGE OF CONTROL SEVERANCE BENEFITS IN CONNECTION WITH SUCH
TERMINATION, THEN THE NONCOMPETITION RESTRICTIONS OF THIS SECTION 14 SHALL NOT
APPLY.


 


15.                                 NONSOLICITATION OF CUSTOMERS.  EXECUTIVE
AGREES THAT, DURING HIS EMPLOYMENT AND DURING THE ONE (1) YEAR PERIOD
IMMEDIATELY FOLLOWING TERMINATION OF HIS EMPLOYMENT, EXECUTIVE WILL NOT DIRECTLY
OR INDIRECTLY (A) SOLICIT OR ENCOURAGE ANY CUSTOMER OF THE COMPANY TO TERMINATE
OR DIMINISH ITS RELATIONSHIP WITH IT; OR (B) SEEK TO PERSUADE ANY SUCH CUSTOMER
OR PROSPECTIVE CUSTOMER OF THE COMPANY TO CONDUCT WITH ANYONE ELSE ANY BUSINESS
OR ACTIVITY WHICH SUCH CUSTOMER OR PROSPECTIVE CUSTOMER CONDUCTS OR COULD
CONDUCT WITH THE COMPANY; PROVIDED THAT THESE RESTRICTIONS SHALL APPLY (Y) ONLY
WITH RESPECT TO THOSE PERSONS WHO ARE OR HAVE BEEN A CUSTOMER OF THE COMPANY AT
ANY TIME WITHIN THE IMMEDIATELY PRECEDING TWO YEAR PERIOD OR WHOSE BUSINESS HAS
BEEN SOLICITED ON BEHALF OF THE COMPANY BY ANY OF THEIR OFFICERS, EMPLOYEES OR
AGENTS WITHIN SAID TWO YEAR PERIOD, OTHER THAN BY FORM LETTER, BLANKET MAILING
OR PUBLISHED ADVERTISEMENT, AND (Z) ONLY IF EXECUTIVE HAS PERFORMED WORK FOR
SUCH PERSON DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR BEEN INTRODUCED
TO, OR OTHERWISE HAD CONTACT WITH, SUCH PERSON AS A RESULT OF EXECUTIVE’S
EMPLOYMENT OR OTHER ASSOCIATIONS WITH THE COMPANY OR HAVE HAD ACCESS TO
CONFIDENTIAL INFORMATION WHICH WOULD ASSIST IN EXECUTIVE’S SOLICITATION OF SUCH
PERSON.


 


16.                                 NONSOLICITATION OF EMPLOYEES.  EXECUTIVE
AGREES THAT DURING HIS EMPLOYMENT AND FOR THE ONE (1) YEAR PERIOD IMMEDIATELY
FOLLOWING TERMINATION OF HIS EMPLOYMENT, EXECUTIVE WILL NOT, AND WILL NOT ASSIST
ANYONE ELSE TO, (A) HIRE OR SOLICIT FOR HIRING ANY EMPLOYEE OF THE COMPANY

 

10

--------------------------------------------------------------------------------


 


OR SEEK TO PERSUADE ANY EMPLOYEE OF THE COMPANY TO DISCONTINUE EMPLOYMENT OR
(B) SOLICIT OR ENCOURAGE ANY INDEPENDENT CONTRACTOR PROVIDING SERVICES TO THE
COMPANY TO TERMINATE OR DIMINISH ITS RELATIONSHIP WITH IT. FOR THE PURPOSES OF
THIS AGREEMENT, AN “EMPLOYEE” OF THE COMPANY IS ANY PERSON WHO WAS SUCH AT ANY
TIME WITHIN THE PRECEDING TWO YEARS.


 


17.                                 NONDISPARAGEMENT.  EXECUTIVE AGREES NOT TO
DISPARAGE, DEFAME OR MAKE ANY NEGATIVE OR CRITICAL PUBLIC STATEMENTS, WHETHER
VERBALLY OR IN WRITING, REGARDING THE PERSONAL OR BUSINESS REPUTATION,
TECHNOLOGY, PRODUCTS, PRACTICES OR CONDUCT OF COMPANY OR ANY OF COMPANY’S
OFFICERS OR DIRECTORS.  IN ADDITION, EXCEPT AS REQUIRED BY LAW, EXECUTIVE SHALL
NOT MAKE ANY PUBLIC STATEMENTS REGARDING COMPANY WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE BOARD OF DIRECTORS.  ADDITIONALLY, THE COMPANY AGREES NOT TO
DISPARAGE, DEFAME OR MAKE ANY NEGATIVE OR CRITICAL PUBLIC STATEMENTS, WHETHER
VERBALLY OR IN WRITING, REGARDING THE PERSONAL OR BUSINESS REPUTATION OF
EXECUTIVE.


 


18.                                 INJUNCTIVE RELIEF.  EXECUTIVE ACKNOWLEDGES
THAT EXECUTIVE’S BREACH OF THE COVENANTS CONTAINED IN SECTIONS 13, 14, 15, 16
AND 17 OF THIS AGREEMENT WOULD CAUSE IRREPARABLE INJURY TO COMPANY AND AGREES
THAT IN THE EVENT OF ANY SUCH BREACH, COMPANY SHALL BE ENTITLED TO SEEK
TEMPORARY, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF WITHOUT THE NECESSITY OF
PROVING ACTUAL DAMAGES OR POSTING ANY BOND OR OTHER SECURITY.  COMPANY
ACKNOWLEDGES THAT COMPANY’S BREACH OF THE COVENANT CONTAINED IN SECTION 17 OF
THIS AGREEMENT WOULD CAUSE IRREPARABLE INJURY TO EXECUTIVE AND AGREES THAT IN
THE EVENT OF ANY SUCH BREACH, EXECUTIVE SHALL BE ENTITLED TO SEEK TEMPORARY,
PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF WITHOUT THE NECESSITY OF PROVING
ACTUAL DAMAGES OR POSTING ANY BOND OR OTHER SECURITY.


 


19.                                 GENERAL PROVISIONS.


 

19.1.                        Successors and Assigns.  The rights and obligations
of Company under this Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of Company.  Executive shall not be
entitled to assign any of Executive’s rights or obligations under this
Agreement.

 

19.2.                        Waiver.  The rights and remedies of the parties to
this Agreement are cumulative and not alternative.  Neither the failure nor any
delay by any party in exercising any right, power or privilege under this
Agreement or the documents referred to in this Agreement will operate as a
waiver of such right, power or privilege; and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege.  To the maximum extent permitted by applicable law, (i) no claim or
right arising out of this Agreement or the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party;
(ii) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (iii) no notice to or demand on one
party will be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement or the documents referred to in
this Agreement.

 

19.3.                        Severability.  In the event any provision of this
Agreement is found to be unenforceable, invalid or illegal by an arbitrator or
court of competent jurisdiction, such

 

11

--------------------------------------------------------------------------------


 

provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable, invalid or illegal provision
shall be deemed deleted, and the legality, validity and enforceability of the
remaining provisions shall not be affected thereby.

 

19.4.                        Interpretation; Construction.  The headings set
forth in this Agreement are for convenience only and shall not be used in
interpreting this Agreement.  This Agreement has been drafted by legal counsel
representing the Company, but Executive has participated in the negotiation of
its terms.  Furthermore, Executive acknowledges that Executive has had an
opportunity to review the Agreement and has had it reviewed and negotiated by
legal counsel acting on his behalf, and, therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

19.5.                        Governing Law.  This Agreement will be governed by
and construed in accordance with the laws of the United States and the
Commonwealth of Massachusetts, without reference to its conflicts of laws
principles.

 

The Executive hereby agrees to submit to binding arbitration before the American
Arbitration Association (“AAA”), in accordance with AAA’s Commercial Arbitration
Rules (which means A WAIVER OF THE EXECUTIVE’S RIGHT TO SUE IN COURT AND PROCEED
BY A JUDGE OR JURY TRIAL) all disputes and claims arising out of this
Agreement.  Such arbitration shall take place in Boston, Massachusetts.

 

19.6.                        Notices.  All notices, consents, waivers and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (i) delivered by hand (with written confirmation of
receipt); (ii) sent by facsimile (with written confirmation of receipt); or
(iii) when received by the addressee, if sent by a nationally recognized
overnight delivery service, return receipt requested, in each case to the
appropriate addresses and facsimile numbers set forth below or on the signature
pages hereto (or to such other address as a party may designate by notice to the
other parties):

 

If to Averion:

 

Averion International Corp.
Attention: General Counsel
225 Turnpike Road
Southborough, MA 01772
Telephone: (508) 597-6000
Facsimile: (508) 597-5765

 

 

 

with a required copy to:

 

Foley & Lardner LLP
Attention: Adam Lenain, Esq.
402 West Broadway, Suite 2100
San Diego, California 92101
Telephone: (619) 234-6655
Facsimile: (619) 234-3510

 

12

--------------------------------------------------------------------------------


 

If to Executive:

 

                    
                    
Telephone: (      )       -      
Facsimile: (      )       -      

 

 

 

With a required copy to:

 

                    
                    
Telephone: (      )       -      
Facsimile: (      )       -      

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

19.7.                        Counterparts; Facsimile.  This Agreement may be
executed in one or more counterparts, all of which when fully executed and
delivered by all parties hereto and taken together shall constitute a single
agreement, binding against each of the parties.  To the maximum extent permitted
by law or by any applicable governmental authority, any document may be signed
and transmitted by facsimile with the same validity as if it were an ink-signed
document.  Each signatory below represents and warrants by his or her signature
that he or she is duly authorized (on behalf of the respective entity for which
such signatory has acted) to execute and deliver this instrument and any other
document related to this transaction, thereby fully binding each such respective
entity.

 

19.8.                        Survival.  Sections 8 (“Termination; Severance
Benefits”), 10 (“Definitions”), 13 (“Confidentiality and Proprietary Rights”),
14 (“Noncompetition”), 15 (“Nonsolicitation of Customers”), 16 (“Nonsolicitation
of Employees”), 17 (“Nondisparagement”), 18 (“Injunctive Relief”), 19 (“General
Provisions”) and 20 (“Entire Agreement”) of this Agreement shall survive
Executive’s employment by Company.  To the extent any of these surviving terms
conflict with any similar terms in Exhibit A or B hereto, the terms which give
the Company the broadest protections shall be applied.

 

13

--------------------------------------------------------------------------------


 


20.                                 ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING
THE EXHIBITS ATTACHED HERETO, CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE
PARTIES RELATING TO THIS SUBJECT MATTER AND SUPERSEDE ALL PRIOR OR SIMULTANEOUS
REPRESENTATIONS, DISCUSSIONS, NEGOTIATIONS, AND AGREEMENTS, WHETHER WRITTEN OR
ORAL.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY WITH THE WRITTEN CONSENT
OF EXECUTIVE AND THE COMPANY.  NO ORAL WAIVER, AMENDMENT OR MODIFICATION WILL BE
EFFECTIVE UNDER ANY CIRCUMSTANCES WHATSOEVER.


 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

Dated:

January 7, 2008

 

MARKUS H. WEISSBACH, M.D., PH.D.

 

 

 

 

 

/s/ Markus H. Weissbach, M.D., Ph.D

 

Markus H. Weissbach, M.D., Ph.D.

 

 

 

 

Dated:

January 10, 2008

 

AVERION INTERNATIONAL CORP.

 

 

 

 

 

By:

/s/ Philip T. Lavin, Ph.D

 

 

Name:

Philip T. Lavin, Ph.D.

 

 

Title:

Executive Chairman

 

 

[Signature Page to Weissbach Employment Agreement]

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF MUTUAL GENERAL RELEASE

 

GENERAL RELEASE OF CLAIMS

 

By signing this Mutual General Release of Claims (“Agreement”), each of
                                   (“Executive”) and Averion International Corp.
(“Averion” or the “Company”) acknowledges that Executive and Averion have
reached a final binding agreement as to the circumstances surrounding
Executive’s separation from employment with Averion.  Specifically, Executive
and Averion acknowledge that they have agreed on the following agreement and
that this document contains the entire agreement with respect to the subject
matter hereof:

 


1.                                       TERMINATION.  EXECUTIVE’S EMPLOYMENT
STATUS WITH AVERION WILL TERMINATE EFFECTIVE                          , 200  .


 


2.                                       SEVERANCE.  IN EXCHANGE FOR EXECUTIVE’S
ENTERING INTO THIS AGREEMENT, AVERION WILL PAY EXECUTIVE THE SEVERANCE BENEFITS
AS DEFINED IN SECTION 8 OF THAT CERTAIN EMPLOYMENT AGREEMENT DATED
                                     , 2007 BETWEEN EXECUTIVE AND THE COMPANY
(THE “EMPLOYMENT AGREEMENT”) IN ACCORDANCE WITH THE TERMS THEREOF.


 


3.                                       RELEASE BY EXECUTIVE.  IN RETURN FOR
THE PROMISES IN SECTION 2 ABOVE, EXECUTIVE ON HIS OWN BEHALF, AND ON BEHALF OF
HIS GRANTEES, AGENTS, REPRESENTATIVES, HEIRS, DEVISEES, TRUSTEES, ASSIGNS,
ASSIGNORS, ATTORNEYS, OR ANY OTHER ENTITIES IN WHICH I HAVE AN INTEREST
(COLLECTIVELY “RELEASORS”), HEREBY RELEASES AND FOREVER DISCHARGES BY THIS
AGREEMENT, AVERION, AND EACH OF ITS PAST AND PRESENT AGENTS, EMPLOYEES,
REPRESENTATIVES, OFFICERS, DIRECTORS, SHAREHOLDERS, ATTORNEYS, ACCOUNTANTS,
INSURERS, ADVISORS, CONSULTANTS, AFFILIATES, ASSIGNS, SUCCESSORS, HEIRS,
PREDECESSORS IN INTEREST, JOINT VENTURES, AND SUBSIDIARY, AFFILIATE AND
COMMONLY-CONTROLLED ENTITIES (COLLECTIVELY “RELEASEES”), FROM ALL LIABILITIES,
CAUSES OF ACTIONS, CHARGES, COMPLAINTS, SUITS, CLAIMS, OBLIGATIONS, COSTS,
LOSSES, DAMAGES, RIGHTS, JUDGMENTS, ATTORNEYS’ FEES, EXPENSES, BONDS, BILLS,
PENALTIES, FINES, AND ALL OTHER LEGAL RESPONSIBILITIES OF ANY FORM WHATSOEVER,
WHETHER KNOWN OR UNKNOWN, WHETHER SUSPECTED OR UNSUSPECTED, WHETHER FIXED OR
CONTINGENT, LIQUIDATED OR UNLIQUIDATED, INCLUDING BUT NOT LIMITED TO THOSE
ARISING FROM OR RELATED TO (I) EXECUTIVE’S EMPLOYMENT WITH, COMPENSATION BY
AND/OR SEPARATION FROM AVERION; AND (II) ANY ACTS OR OMISSIONS OCCURRING PRIOR
TO THE DATE OF THIS AGREEMENT BY ANY AND ALL RELEASEES, INCLUDING THOSE ARISING
UNDER ANY THEORY OF LAW, WHETHER COMMON, CONSTITUTIONAL, STATUTORY OR OTHER OF
ANY JURISDICTION, FOREIGN OR DOMESTIC, WHETHER KNOWN OR UNKNOWN, WHETHER IN LAW
OR IN EQUITY, WHICH THEY HAD OR MAY CLAIM TO HAVE AGAINST ANY OF THE RELEASEES. 
RELEASORS SPECIFICALLY RELEASE CLAIMS UNDER ALL APPLICABLE STATE AND FEDERAL
LAWS, BASED ON AGE, SEX, PREGNANCY, RACE, COLOR, NATIONAL ORIGIN, MARITAL
STATUS, RELIGION, VETERAN STATUS, DISABILITY, SEXUAL ORIENTATION, MEDICAL
CONDITION, OR OTHER ANTI-DISCRIMINATION LAWS, INCLUDING, WITHOUT LIMITATION,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 AS AMENDED, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT (TITLE 29, UNITED STATES CODE, SECTIONS 621, ET SEQ.) (“ADEA”),
THE AMERICANS WITH DISABILITIES ACT, THE FAIR LABOR STANDARDS ACT, THE FAMILY
MEDICAL LEAVE ACT, AS WELL AS ALL COMMON LAW CLAIMS, WHETHER ARISING IN TORT OR
CONTRACT (COLLECTIVELY REFERRED TO AS “RELEASED MATTERS”).  IF ANY GOVERNMENTAL
AGENCY SHOULD ASSUME JURISDICTION OVER ANY CLAIM, CHARGE OR COMPLAINT CONCERNING
ALLEGED DISCRIMINATION ARISING OUT OF EXECUTIVE’S EMPLOYMENT WITH AVERION,
RELEASORS ALSO WAIVE THE RIGHT TO RECOVER DAMAGES OR ANY OTHER REMEDY AS A
RESULT OF SUCH CLAIM, CHARGE OR COMPLAINT.  EXECUTIVE ACKNOWLEDGES AND AGREES
THAT, FOLLOWING THE PAYMENT OF THE SEVERANCE AMOUNT IN ACCORDANCE WITH SECTION 8
OF THE EMPLOYMENT AGREEMENT, AVERION AND RELEASEES HAVE NO OTHER LIABILITIES OR
OBLIGATIONS, OF ANY KIND OR NATURE, OWED TO ME IN CONNECTION WITH OR RELATING TO
MY EMPLOYMENT WITH THE SAME.  EXECUTIVE FURTHER AGREES AND PROMISES THAT, EXCEPT
FOR LIABILITIES OR OBLIGATIONS WHICH RELATE TO BENEFITS UNDER ANY EMPLOYEE
BENEFIT

 

A-A-1

--------------------------------------------------------------------------------


 


PLAN MAINTAINED BY THE COMPANY WITH RESPECT TO EXECUTIVE, WHICH LIABILITIES OR
OBLIGATIONS ARE SPECIFICALLY RESERVED AND NOT RELEASED HEREUNDER, EXECUTIVE WILL
NOT FILE ANY LAWSUIT OR ADMINISTRATIVE CLAIM OR CHARGE ASSERTING ANY OF THE
FOREGOING RELEASED MATTERS.


 


4.                                       RELEASE BY AVERION.  IN RETURN FOR THE
PROMISES IN SECTION 3 ABOVE AND OTHER GOOD AND VALUABLE CONSIDERATION , AVERION
ON ITS OWN BEHALF, AND ON BEHALF OF EACH OF ITS PAST AND PRESENT AGENTS,
EMPLOYEES, REPRESENTATIVES, OFFICERS, DIRECTORS, SHAREHOLDERS, ATTORNEYS,
ACCOUNTANTS, INSURERS, ADVISORS, CONSULTANTS, AFFILIATES, ASSIGNS, SUCCESSORS,
HEIRS, PREDECESSORS IN INTEREST, JOINT VENTURES, AND SUBSIDIARY, AFFILIATE AND
COMMONLY-CONTROLLED ENTITIES (COLLECTIVELY “RELEASORS”), HEREBY RELEASE AND
FOREVER DISCHARGE BY THIS AGREEMENT, EXECUTIVE AND EACH OF HIS GRANTEES, AGENTS,
REPRESENTATIVES, HEIRS, DEVISEES, TRUSTEES, ASSIGNS, ASSIGNORS, ATTORNEYS, OR
ANY OTHER ENTITIES IN WHICH HE HAS AN INTEREST  (COLLECTIVELY “RELEASEES”), FROM
ALL LIABILITIES, CAUSES OF ACTIONS, CHARGES, COMPLAINTS, SUITS, CLAIMS,
OBLIGATIONS, COSTS, LOSSES, DAMAGES, RIGHTS, JUDGMENTS, ATTORNEYS’ FEES,
EXPENSES, BONDS, BILLS, PENALTIES, FINES, AND ALL OTHER LEGAL RESPONSIBILITIES
OF ANY FORM WHATSOEVER, WHETHER KNOWN OR UNKNOWN, WHETHER SUSPECTED OR
UNSUSPECTED, WHETHER FIXED OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED, INCLUDING
BUT NOT LIMITED TO THOSE ARISING FROM OR RELATED TO (I) EXECUTIVE’S EMPLOYMENT
WITH, COMPENSATION BY AND/OR SEPARATION FROM AVERION; AND (II) ANY ACTS OR
OMISSIONS OCCURRING PRIOR TO THE DATE OF THIS AGREEMENT BY ANY AND ALL
RELEASEES, INCLUDING THOSE ARISING UNDER ANY THEORY OF LAW, WHETHER COMMON,
CONSTITUTIONAL, STATUTORY OR OTHER OF ANY JURISDICTION, FOREIGN OR DOMESTIC,
WHETHER KNOWN OR UNKNOWN, WHETHER IN LAW OR IN EQUITY, WHICH THEY HAD OR MAY
CLAIM TO HAVE AGAINST ANY OF THE RELEASEES.


 


5.                                       RELEASE OF AGE DISCRIMINATION CLAIMS. 
EXECUTIVE UNDERSTANDS THAT THE GENERAL RELEASE IN SECTION 3 ABOVE INCLUDES A
WAIVER OF RIGHTS AND CLAIMS WHICH HE MAY HAVE ARISING UNDER THE ADEA.  EXECUTIVE
HEREBY REPRESENTS THAT HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY OF HIS
CHOOSING REGARDING THE WAIVER OF RIGHTS AND CLAIMS UNDER THE ADEA.  EXECUTIVE
UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, HE WAIVES HIS RIGHTS OR CLAIMS UNDER
THE ADEA.  EXECUTIVE FURTHER UNDERSTANDS THAT HE IS NOT WAIVING RIGHTS OR CLAIMS
UNDER THE ADEA THAT MAY ARISE AFTER THE EFFECTIVE DATE OF THIS FULLY EXECUTED
AGREEMENT.


 


6.                                       WAIVER.  EACH PARTY HERETO UNDERSTANDS
THAT WAIVING SUCH PARTY’S RIGHTS MEANS THAT EVEN IF EITHER SHOULD EVENTUALLY
SUFFER SOME DAMAGE ARISING OUT OF EXECUTIVE’S EMPLOYMENT AND/OR SEPARATION FROM
EMPLOYMENT WITH AVERION, OR OTHERWISE, THAT NEITHER WILL BE ABLE TO MAKE ANY
CLAIMS FOR THOSE DAMAGES, EVEN AS TO CLAIMS WHICH MAY NOW EXIST, BUT WHICH SUCH
PARTY DOES NOT KNOW EXIST, AND WHICH IF KNOWN WOULD HAVE AFFECTED THE DECISION
OF EITHER TO SIGN THIS AGREEMENT.


 


7.                                       NO WRONGDOING.  EACH PARTY HERETO
UNDERSTANDS THAT, BY SIGNING THIS AGREEMENT THE OTHER PARTY DOES NOT ADMIT ANY
WRONGDOING.  EACH IS ALSO ADMITTING NO WRONGDOING BY SIGNING THIS AGREEMENT. 
EACH AGREES THAT NO USE OF THIS AGREEMENT OR ANY COMMENTS MADE BY EITHER PARTY
DURING THE PARTIES’ SETTLEMENT DISCUSSIONS WILL BE USED BY EITHER PARTY OR ANY
OF THE PARTIES’ REPRESENTATIVES IN CONNECTION WITH ANY SUBSEQUENT LEGAL ACTION
EXCEPT FOR AN ACTION TO ENFORCE THIS AGREEMENT.


 


8.                                       CONFIDENTIAL INFORMATION.  EACH PARTY
HERETO UNDERSTANDS THAT DURING EXECUTIVE’S EMPLOYMENT WITH AVERION HE HAD ACCESS
TO AVERION CONFIDENTIAL INFORMATION, INCLUDING BUT NOT LIMITED TO, CLIENT AND
VENDOR LISTS, FINANCIAL DATA, MARKETING PLANS AND SALES TECHNIQUES, THAT HAS OR
COULD HAVE VALUE TO AVERION, WHICH IF DISCLOSED COULD BE DETRIMENTAL TO AVERION,
AND WHICH AVERION HAS TAKEN REASONABLE STEPS TO PREVENT FROM DISCLOSURE TO THE
GENERAL PUBLIC.  IN ADDITION TO ANY OTHER OBLIGATION OF CONFIDENTIALITY TO WHICH
EXECUTIVE MAY BE BOUND WITH RESPECT TO ANY CONFIDENTIAL INFORMATION OF AVERION:


 

8.1.                              Executive agrees that he will not use,
disclose or reveal to any third party any Averion confidential information,
regardless of whether or not such information is marked as “confidential”.

 

A-A-2

--------------------------------------------------------------------------------


 

8.2.                              Executive agrees that he has returned all
Averion confidential or proprietary information, documents, materials,
apparatus, equipment, other physical property or the reproduction of any such
property to Averion.

 

8.3.                              Executive recognizes that the unauthorized use
or disclosure of Averion’s confidential information is unlawful and that Averion
may obtain damages against me for any willful misappropriation, including
damages and attorney fees.

 


9.                                       CONFIDENTIALITY OF AGREEMENT.  EACH
PARTY AGREES THAT THE TERMS AND CONDITIONS OF THIS AGREEMENT ARE CONFIDENTIAL
AND SHALL NOT BE DISCUSSED, DISCLOSED OR REVEALED BY EITHER TO ANY THIRD PARTY,
EXCEPT TO THEIR RESPECTIVE ATTORNEYS, TAX ADVISORS AND, AS APPLICABLE, SPOUSE,
AND EXCEPT INSOFAR AS EACH IS COMPELLED BY LAW TO DISCLOSE IT.


 


10.                                 GENERAL.  EACH PARTY ACKNOWLEDGES THAT SUCH
PARTY HAS CAREFULLY READ AND FULLY UNDERSTANDS THE NATURE OF THIS AGREEMENT,
THAT SUCH PARTY HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY OF SUCH PARTY’S
CHOOSING BEFORE EXECUTING THIS AGREEMENT, THAT SUCH PARTY HAS HAD THE
OPPORTUNITY TO CONSIDER THIS AGREEMENT, AND THAT ALL OF SUCH PARTY’S QUESTIONS
CONCERNING THIS AGREEMENT HAVE BEEN ANSWERED TO SUCH PARTY’S SATISFACTION.  EACH
PARTY ALSO AGREES THAT ANY RULE OF CONSTRUCTION TO THE EFFECT THAT AMBIGUITIES
ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY WILL NOT APPLY IN THE
INTERPRETATION OF THIS AGREEMENT.  THE PROVISIONS OF THIS AGREEMENT TOGETHER
WITH THE APPLICABLE PROVISIONS OF THE EMPLOYMENT AGREEMENT AND EXHIBITS THERETO,
SET FORTH THE ENTIRE AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY CONCERNING
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXECUTIVE’S SEVERANCE PAY AND BENEFITS
AND HIS TERMINATION OF EMPLOYMENT.  ANY OTHER PROMISES, WRITTEN OR ORAL, ARE
REPLACED BY PROVISION OF THIS AGREEMENT, AND ARE NO LONGER EFFECTIVE UNLESS THEY
ARE CONTAINED IN THIS DOCUMENT OR ARE EXPRESSLY DEEMED TO SURVIVE THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH AVERION IN ACCORDANCE WITH THE TERMS
OF THE WRITTEN DOCUMENT IN WHICH THEY ARE CONTAINED.  EXECUTIVE ACKNOWLEDGES
THAT HE HAS RECEIVED ALL COMPENSATION TO WHICH HE AM CURRENTLY ENTITLED THROUGH
HIS SEPARATION DATE, INCLUDING, WITHOUT LIMITATION, SALARY, BONUSES AND VACATION
PAY.


 


11.                                 ATTORNEYS FEES.  IF ANY PROCEEDING OR ACTION
IS BROUGHT BY EITHER PARTY TO ENFORCE OR INTERPRET THE TERMS OF THIS AGREEMENT,
THE PREVAILING PARTY IN SUCH PROCEEDING OR ACTION SHALL BE ENTITLED TO RECOVER
FROM THE OTHER ITS COSTS OF SUIT, INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES.


 


12.                                 GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES AND
THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REFERENCE TO ITS CONFLICTS OF LAWS
PRINCIPLES.


 


13.                                 EFFECTIVENESS.  ALTHOUGH EXECUTIVE’S
EXECUTION HEREOF SHALL ENTITLE HIM TO THE BENEFITS DESCRIBED IN SECTION 2, THIS
AGREEMENT SHALL NOT OTHERWISE BE EFFECTIVE UNTIL EXECUTED BY BOTH PARTIES
HERETO.


 

Each party hereby agrees to submit to binding arbitration before the American
Arbitration Association (which means A WAIVER OF THE EXECUTIVE’S OR AVERION’S
RIGHT TO SUE IN COURT AND PROCEED BY A JUDGE OR JURY TRIAL) all disputes and
claims arising out of this Agreement.  Each party further and understands and
agrees that such party shall execute Averion’s standard agreement to arbitrate,
which is separate from this Agreement and may be contained in Averion’s Employee
Handbook.  This Agreement will be the exclusive method to resolve all disputes
or controversies that Executive or the Company may have, whether or not arising
out of Executive’s employment or termination of that employment with the
Company.  THE AGREEMENT TO ARBITRATE CONSTITUTES A WAIVER OF ANY RIGHT THAT
EXECUTIVE OR THE COMPANY MAY HAVE TO LITIGATE ANY CLAIM IN COURT IN A JUDGE OR
JURY TRIAL.

 

A-A-3

--------------------------------------------------------------------------------


 

* * * * IMPORTANT NOTICE * * * *

 


THIS AGREEMENT INCLUDES A WAIVER OF RIGHTS AND CLAIMS THAT EXECUTIVE MAY HAVE
ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (TITLE 29, UNITED
STATES CODE, 621 ET SEQ.).  THIS WAIVER IS IN EXCHANGE FOR THE CONSIDERATION
DESCRIBED IN PARAGRAPH 2 ABOVE.  PURSUANT TO THE OLDER WORKERS BENEFIT
PROTECTION ACT (PUBLIC) LAW 101-433; 1990 S. 1551), EXECUTIVE ACKNOWLEDGES THAT
THIS AGREEMENT IS INTENDED TO APPLY AS A WAIVER OF RIGHTS AND CLAIMS ARISING
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967.  HOWEVER, BY EXECUTING
THIS AGREEMENT, EXECUTIVE DOES NOT WAIVE RIGHTS AND CLAIMS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT THAT MAY ARISE AFTER THE DATE OF THIS AGREEMENT
IS EXECUTED.                        (INITIALS)


 


EXECUTIVE ACKNOWLEDGE THAT HE HAS THE OPPORTUNITY TO CONSIDER THIS AGREEMENT FOR
21 DAYS.  SHOULD EXECUTIVE DECIDE NOT TO USE THE FULL 21 DAYS, HE KNOWINGLY AND
VOLUNTARILY WAIVES ANY CLAIMS THAT HE WAS NOT IN FACT GIVEN THAT PERIOD OF TIME
OR DID NOT USE THE ENTIRE 21 DAYS TO CONSULT AN ATTORNEY AND/OR CONSIDER THIS
AGREEMENT.  EXECUTIVE ACKNOWLEDGES AND UNDERSTANDS THAT FOR A PERIOD OF SEVEN
(7) DAYS FOLLOWING HIS EXECUTION OF THIS AGREEMENT, HE MAY REVOKE THIS AGREEMENT
AND RELEASE, AND THE RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THIS SEVEN (7) DAY REVOCATION PERIOD HAS EXPIRED.  IF EXECUTIVE DOES NOT REVOKE
THIS AGREEMENT AND THE RELEASE IN THE TIME FRAME SPECIFIED, THIS AGREEMENT AND
RELEASE SHALL BE DEEMED TO BE EFFECTIVE AT 12:01 A.M. ON THE EIGHTH DAY AFTER
EXECUTIVE EXECUTES THE SAME.                        (INITIALS)


 

In exchange for the mutual promises contained in this Agreement, the parties
execute this Agreement as of the date set forth below.

 

 

 

Dated:                   , 200  

 

 

Employee (Signature)

 

 

 

 

 

Averion International Corp.

 

 

Dated:                   , 200  

 

 

A-A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT

 

In consideration of my employment or continued employment by Averion
International Corp. (the “Company”), and the compensation now and hereafter paid
to me, I hereby agree as follows:

 

1.                                      NONDISCLOSURE.

 

1.1                               Recognition of Company’s Rights;
Nondisclosure.  At all times during my employment and thereafter, I will hold in
strictest confidence and will not disclose, use, lecture upon or publish any of
the Company’s Proprietary Information (defined below), except as such
disclosure, use or publication may be required in connection with my work for
the Company, or unless an officer of the Company expressly authorizes such in
writing.  I will obtain Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
relates to my work at Company and/or incorporates any Proprietary Information. 
I hereby assign to the Company any rights I may have or acquire in such
Proprietary Information and recognize that all Proprietary Information shall be
the sole property of the Company and its assigns.

 

1.2                               Proprietary Information.  The term
“Proprietary Information” shall mean any and all confidential and/or proprietary
knowledge, data or information of the Company.  By way of illustration but not
limitation, the term “Proprietary Information” includes (a) tangible and
intangible information relating to compounds, biological materials, cell lines,
samples of assay components, media and/or cell lines and procedures and
formulations for producing any such assay components, media and/or cell lines,
formulations, products, ideas, processes, know-how, inventions, developments,
designs, techniques, formulas, works of authorship, methods, developmental or
experimental work, clinical data, test data, improvements, discoveries and trade
secrets (hereinafter collectively referred to as “Inventions”); and (b) plans
for research, development and new products, marketing and selling information,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers, customers and vendors, and information regarding the
skills and compensation of other employees of the Company.

 

1.3                               Third Party Information.  I understand, in
addition, that the Company has received and in the future will receive from
third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During the term of my employment and thereafter, I will hold Third
Party Information in the strictest confidence and will not disclose to anyone
(other than Company personnel who need to know such information in connection
with their work for the Company) or use, except in connection with my work for
the Company, Third Party Information unless expressly authorized in writing by
an officer of the Company.

 

1.4                               No Improper Use of Information of Prior
Employers and Others.  During my employment by the Company I will not improperly
use or disclose any confidential information or trade secrets, if any, of any
former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person.  I will use in the performance of
my duties only information which is generally known and used by persons with
training and experience comparable to my own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company.

 

2.                                      ASSIGNMENT OF INVENTIONS.

 

2.1                               Proprietary Rights.  The term “Proprietary
Rights” shall mean all trade secret, patent, copyright, mask work and other
intellectual property rights throughout the world.

 

2.2                               Prior Inventions.  Inventions, if any,
patented or unpatented, which I made prior to the commencement of my employment
with the Company are excluded from the scope of this Agreement.  To preclude any
possible uncertainty, I have set forth on Schedule 1 (Previous Inventions)
attached hereto a complete list of all Inventions that I have, alone or jointly
with others, conceived, developed or reduced to practice or caused to be
conceived, developed or reduced to practice prior to the commencement of my
employment with the Company, that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (collectively referred to as “Prior Inventions”).  If disclosure of
any such Prior Invention would cause me to

 

B-1

--------------------------------------------------------------------------------


 

violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Schedule 1 but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Schedule 1 for such purpose.  If no such disclosure is
attached, I represent that there are no Prior Inventions.  If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention.  Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

 

2.3                               Assignment of Inventions. Subject to Sections
2.5, I hereby assign and agree to assign in the future (when any such Inventions
or Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions”.

 

2.4                               Obligation to Keep Company Informed.  During
the period of my employment and for six (6) months after termination of my
employment with the Company, I will promptly disclose to the Company fully and
in writing all Inventions authored, conceived or reduced to practice by me,
either alone or jointly with others.  In addition, I will promptly disclose to
the Company all patent applications filed by me or on my behalf within a year
after termination of employment.  I will preserve the confidentiality of any
Invention authored, conceived or reduced to practice by me.

 

2.5                               Government or Third Party.  I also agree to
assign all my right, title and interest in and to any particular Company
Invention to a third party, including without limitation the United States, as
directed by the Company.

 

2.6                               Works for Hire.  I acknowledge that all
original works of authorship which are made by me (solely or jointly with
others) within the scope of my employment and which are protectable by copyright
are “works made for hire,” pursuant to United States Copyright Act (17 U.S.C.,
Section 101).

 

2.7                               Enforcement of Proprietary Rights.  I will
assist the Company in every proper way to obtain, and from time to time enforce,
United States and foreign Proprietary Rights relating to Company Inventions in
any and all countries.  To that end I will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.  In addition, I will execute, verify and deliver assignments
of such Proprietary Rights to the Company or its designee.  My obligation to
assist the Company with respect to Proprietary Rights relating to such Company
Inventions in any and all countries shall continue beyond the termination of my
employment, but the Company shall compensate me at a reasonable rate after my
termination for the time actually spent by me at the Company’s request on such
assistance.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

 

3.                                RECORDS.  I agree to keep and maintain
adequate and current records (in the form of notes, sketches, drawings and in
any other form that may be required by the Company) of all Proprietary
Information developed by me and all Inventions made by me during the period of
my employment at the Company, which records shall be available to and remain the
sole property of the Company at all times.

 

4.                                      NO CONFLICTING OBLIGATION.  I represent
that my performance of all the terms of this Agreement and as an employee of the
Company does not and will not breach any agreement to keep in confidence
information acquired by me in confidence or in trust prior to my employment by
the Company.  I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict herewith.

 

B-2

--------------------------------------------------------------------------------


 

5.                                      RETURN OF COMPANY DOCUMENTS.  When I
leave the employ of the Company, I will deliver to the Company any and all
drawings, notes, memoranda, specifications, devices, formulas, and documents,
together with all copies thereof, and any other material containing or
disclosing any Company Inventions, Third Party Information or Proprietary
Information of the Company.  I further agree that any property situated on the
Company’s premises and owned by the Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.

 

6.                                      LEGAL AND EQUITABLE REMEDIES.  Because
my services are personal and unique and because I may have access to and become
acquainted with the Proprietary Information of the Company, the Company shall
have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.

 

7.                                      NOTICES.  Any notices required or
permitted hereunder shall be given to the appropriate party at the address
specified below or at such other address as the party shall specify in writing. 
Such notice shall be deemed given upon personal delivery to the appropriate
address or if sent by certified or registered mail, three (3) days after the
date of mailing.

 

8.                                      NOTIFICATION OF NEW EMPLOYER.  In the
event that I leave the employ of the Company, I hereby consent to the
notification of my new employer of my rights and obligations under this
Agreement.

 

9.                                      GENERAL PROVISIONS.

 

9.1                               Governing Law; Consent to Personal
Jurisdiction.  This Agreement will be governed by and construed according to the
laws of the Commonwealth of Massachusetts.  Any claims or legal actions arising
from or related to this Agreement shall be commenced and maintained in a state
or federal court located in Massachusetts.

 

9.2                               Severability.  In case any one or more of the
provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  If moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

 

9.3                               Successors and Assigns.  This Agreement will
be binding upon my heirs, executors, administrators and other legal
representatives and will be for the benefit of the Company, its successors, and
its assigns.

 

9.4                               Survival.  The provisions of this Agreement
shall survive the termination of my employment and the assignment of this
Agreement by the Company to any successor in interest or other assignee.

 

9.5                               Employment. I agree and understand that
nothing in this Agreement shall confer any right with respect to continuation of
employment by the Company, nor shall it interfere in any way with my right or
the Company’s right to terminate my employment at any time, with or without
cause.

 

9.6                               Waiver. No waiver by the Company of any breach
of this Agreement shall be a waiver of any preceding or succeeding breach.  No
waiver by the Company of any right under this Agreement shall be construed as a
waiver of any other right.  The Company shall not be required to give notice to
enforce strict adherence to all terms of this Agreement.

 

9.7                               Entire Agreement.  The obligations pursuant to
Sections 1 and 2 of this Agreement shall apply to any time during which I was
previously employed, or am in the future employed, by the Company as a
consultant if no other agreement governs nondisclosure and assignment of
inventions during such period.  This Agreement, including the Employment
Agreement to which the Agreement is attached (the “Employment Agreement”),
constitute the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersede and merges all prior
discussions between us; provided that the terms of the Employment Agreement
shall govern to the extent inconsistent with any terms contained herein.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged.  Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.

 

B-3

--------------------------------------------------------------------------------


 

This Agreement shall be effective as of the first day of my employment with the
Company, namely:

 

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT SCHEDULE 1 TO THIS AGREEMENT.

 

 

Dated:

January 8, 2008

 

 

 

 

/s/ Dr. Markus H. Weissbach

 

 

(Signature)

 

 

 

 

Dr. Markus H. Weissbach

 

 

(Printed Name)

 

 

 

Burgfeldermaldweg 3J, CH 4123 Allschwil, Switzerland

 

(Address)

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

AVERION INTERNATIONAL CORP.

 

 

 

 

 

By:

/s/ Chris Codeanne

 

 

Name:  Chris Codeanne

 

Title:   Chief Financial Officer

 

 

 

[Signature Page to Employee Proprietary Information And Inventions Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TO:

AVERION INTERNATIONAL CORP.

 

 

 

 

FROM:

 

 

 

 

 

DATE:

 

 

 

 

 

SUBJECT:

PREVIOUS INVENTIONS

 

 

1.                                       Except as listed in Section 2 below,
the following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by Averion International Corp. (the
“Company”) that have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my engagement by the Company:

 

o                                    No inventions or improvements.

 

o                                    See below:

 

o                                    Additional sheets attached.

 

2.                                       Due to a prior confidentiality
agreement, I cannot complete the disclosure under Section 1 above with respect
to inventions or improvements generally listed below, the proprietary rights and
duty of confidentiality with respect to which I owe to the following party(ies):

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

o                                    Additional sheets attached.

 

SCHEDULE-1

--------------------------------------------------------------------------------